                                     UNITED STATES DISTRICT COURT
                                         DISTRICT OF MARYLAND
         CHAMBERS OF                                                                      101 WEST LOMBARD STREET
    STEPHANIE A. GALLAGHER                                                               BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                   (410) 962-7780
                                                                                               Fax (410) 962-1812


                                                            October 2, 2018


     LETTER TO COUNSEL

             RE:     Dana Payne v. Commissioner, Social Security Administration;1
                     Civil No. SAG-17-2662

     Dear Counsel:

              On September 11, 2017, Plaintiff Dana Payne petitioned this Court to review the Social
     Security Administration’s (“SSA’s”) final decision to deny her claim for disability benefits.
     [ECF No. 1]. I have considered the parties’ cross-motions for summary judgment. [ECF Nos.
     14, 17]. I find that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2016). This Court must
     uphold the decision of the Agency if it is supported by substantial evidence and if the Agency
     employed proper legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d
     585, 589 (4th Cir. 1996). Under that standard, I will deny Ms. Payne’s motion, grant the SSA’s
     motion, and affirm the SSA’s judgment pursuant to sentence four of 42 U.S.C. § 405(g). This
     letter explains my rationale.

            Ms. Payne filed a claim for Disability Insurance Benefits (“DIB”) on November 12,
     2014, alleging a disability onset date of September 15, 2014. (Tr. 143-49). Her claim was
     denied initially and on reconsideration. (Tr. 80-83, 87-88). A hearing was held on September 1,
     2016, before an Administrative Law Judge (“ALJ”). (Tr. 32-56). Following the hearing, the
     ALJ determined that Ms. Payne was not disabled within the meaning of the Social Security Act
     during the relevant time frame. (Tr. 16-31). The Appeals Council (“AC”) denied Ms. Payne’s
     request for review, (Tr. 1-6), so the ALJ’s decision constitutes the final, reviewable decision of
     the Agency.

            The ALJ found that Ms. Payne suffered from the severe impairments of “osteoarthritis,
     hypertension, degenerative joint disease, degenerative disc disease, and obesity.” (Tr. 21).
     Despite these impairments, the ALJ determined that Ms. Payne retained the residual functional
     capacity (“RFC”) to:

             perform light work as defined in 20 CFR 404.1567(b) except the claimant can
             frequently balance and handle, and occasionally stoop, kneel, crouch, crawl, and
             climb ramps or stairs. She is unable to climb ladders, ropes, or scaffolds. She is
     1
       Currently, the position of Commissioner of the Social Security Administration is vacant, and most duties are
     fulfilled by Nancy A. Berryhill, Deputy Commissioner for Operations, performing the duties and functions not
     reserved to the Commissioner of Social Security.
Dana Payne v. Commissioner, Social Security Administration
Civil No. SAG-17-2662
October 2, 2018
Page 2

       to avoid concentrated exposure to extreme cold, vibration, loud noise,
       environmental irritants, and hazards including dangerous machinery and
       unprotected heights. The claimant requires the opportunity to sit momentarily
       after remaining standing for between thirty and sixty minutes.

(Tr. 22). After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Ms. Payne could perform jobs existing in significant numbers in the national economy and that,
therefore, she was not disabled. (Tr. 26-27).

        In support of her appeal, Ms. Payne advances three primary arguments: (1) that the ALJ
erred in considering her subjective complaints of pain; (2) that the ALJ did not provide an
adequate explanation for imposing a sit/stand option; and (3) that the ALJ did not evaluate the
disabling nature of her headaches. Each argument lacks merit for the reasons discussed below.

        First, Ms. Payne asserts that the ALJ relied only on the lack of objective medical
evidence to discredit her subjective complaints of disabling pain. Pl. Mot. 4-7. However, in
contrast, the ALJ expressly stated, “In addition to the objective evidence, I have considered a
variety of factors in evaluating the intensity, persistence, and limiting effects of the claimant’s
symptoms.” (Tr. 24). The ALJ proceeded to discuss the conservative nature of Ms. Payne’s
medical treatment, the statements she had made to her treating providers about her conditions,
and her “extensive range” of daily living activities in support of the ALJ’s conclusion. (Tr. 24).
Ms. Payne specifically contests the ALJ’s assertion that she is “a primary caregiver for her
grandchild,” and that she is “able to care for her grandchild . . . with little assistance.” Pl. Mot.
5-6; (Tr. 24). However, the record is replete with evidence to support the ALJ’s description.
See, e.g., (Tr. 207) (Ms. Payne’s report that she takes care of “my husband and grandson . . . .
My husband is not in good health.”); (Tr. 386) (“She does feel fatigued though she still works on
her farm and is raising her grandson.”); (Tr. 437) (Ms. Payne’s statement that she does “care for
her 5yo grandson who lives with her”); (Tr. 450) (Ms. Payne’s assertion that she was “under [a]
tremendous amount of stress raising her grandchild”); (Tr. 462) (Ms. Payne’s assertion that she
was “taking care of her grandchild at home”). Although Ms. Payne also contests the
characterization of her activities as “extensive,” the ALJ appropriately built an accurate and
logical bridge between the evidence in the record, suggesting that Ms. Payne cares for her small
grandchild and husband and maintains her home, and the conclusion that Ms. Payne’s subjective
allegations of disability do not entirely comport with the evidence. (Tr. 23-24). Ultimately, my
review of the ALJ’s decision is confined to whether substantial evidence, in the record as it was
reviewed by the ALJ, supports the decision and whether correct legal standards were applied.
See Richardson v. Perales, 402 U.S. 389, 390 (1971). Even if there is other evidence that may
support Ms. Payne’s position, I am not permitted to reweigh the evidence or to substitute my
own judgment for that of the ALJ. See Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). In
considering the entire record, and given the evidence outlined above, I find the ALJ’s evaluation
of Ms. Payne’s subjective complaints was supported by substantial evidence.

       Next, Ms. Payne posits that the ALJ’s RFC determination did not include an appropriate
function-by-function analysis, particularly as to her need to sit periodically throughout the
Dana Payne v. Commissioner, Social Security Administration
Civil No. SAG-17-2662
October 2, 2018
Page 3

workday. Pl. Mot. 10-11. However, the ALJ expressly explained that he believed the opinion of
the State agency physician, Dr. Lowen, had not adequately accounted for Ms. Payne’s
complaints of persistent back pain and upper extremity numbness. (Tr. 25). Accordingly, the
ALJ imposed a sit/stand option to allow for frequent positional changes, in accordance with Ms.
Payne’s testimony that she “requires positional changes throughout the day.” (Tr. 23).

        Finally, Ms. Payne alleges that the ALJ did not adequately consider her testimony that
she suffers from regular and disabling headaches. Pl. Mot. 11-13. Ms. Payne cited to four cases
in which this Court remanded the claims to the SSA, in part, for failure to assess evidence of
headaches. Id. In each of those cases, however, migraine headaches had been determined to be
a severe impairment, and, in at least one case, a treating doctor had corroborated that the plaintiff
suffered from three to four disabling headaches per month. See Fetter v. Commissioner, Civil
No. 15-2250-JMC, 2016 WL 3646850 (D. Md. July 7, 2016); Muir v. Astrue, Civil No. SKG-11-
2041, 2013 WL 140779 (D. Md. Jan. 3, 2013); Laroche v. Berryhill, Civil No. TMD-16-3214,
2018 WL 1243545 (D. Md. Mar. 9, 2018); Thrower v. Colvin, No. 5:15-CV-00290-FL, 2016 WL
4734355 (E.D.N.C. June 23, 2016). In this case, in contrast, headaches are not listed among Ms.
Payne’s severe impairments, and migraines have not been diagnosed. The ALJ did acknowledge
Ms. Payne’s testimony that she suffers from regular headaches, (Tr. 23), but noted in the opinion
that she had indicated in 2014 “that her headaches resolved spontaneously after several weeks.”
(Tr. 24). A review of the medical records does not reflect that headaches of the type and
frequency described in Ms. Payne’s testimony were ever raised with any of her treating medical
providers. Accordingly, I find no error in the ALJ’s evaluation of Ms. Payne’s headaches, and
remand is unwarranted.

        For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment, [ECF No.
14], is DENIED, and Defendant’s Motion for Summary Judgment, [ECF No. 17], is GRANTED.
The SSA’s judgment is AFFIRMED pursuant to sentence four of 42 U.S.C. § 405(g). The Clerk
is directed to CLOSE this case.

        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.

                                                  Sincerely yours,

                                                              /s/

                                                  Stephanie A. Gallagher
                                                  United States Magistrate Judge
